—In an action to recover damages for personal injuries, the defendant Ryder Truck Leasing/Rental/Transportation Resources, Inc., appeals, as limited by its brief, from so much of an order of the Supreme Court, Queens County (Price, J.), dated April 16, 1996, as denied its motion for summary judgment dismissing the complaint and all cross claims insofar as asserted against it.
Ordered that the order is affirmed insofar as appealed from, with costs.
The Supreme Court correctly denied the motion by the defendant Ryder Truck Leasing / Rental / Transportation Resources, Inc. (hereinafter Ryder), for summary judgment dismissing the complaint (see, CPLR 3212) inasmuch as Ryder failed to establish a prima facie entitlement to judgment as a matter of law (see, Alvarez v Prospect Hosp., 68 NY2d 320; Zuckerman v City of New York, 49 NY2d 557; see also, CPLR 3212 [f]; Urcan v Cocarelli, 234 AD2d 537). Bracken, J. P., Copertino, Santucci and McGinity, JJ., concur.